Citation Nr: 1824941	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO. 14-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2015, the Board remanded the Veteran's case for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran's gastrointestinal disorder, to include GERD and hiatal hernia, was not incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

As to the duty to assist, the Veteran's representative contends that the June 2016 VA examination was inadequate because it failed to offer a rationale to discuss the onset of the Veteran's reported onset of GERD and a hernia during service, and its progression until today. However, the preponderance of the evidence does not support that the Veteran was diagnosed with GERD or a hernia during service, and the June 2016 VA examiner noted that the Veteran was first diagnosed with GERD in 2003. Treatment records indicate that the Veteran was first diagnosed with a hiatal hernia in 2002. The examiner also specifically discussed the Veteran's stomach complaints during service as documented in the service treatment records. Accordingly, the June 2016 VA examination does address the Veteran's contention by indicating the date of diagnosis of GERD. Furthermore, the June 2016 VA examiner performed a review of the Veteran's service records and claims file, and provided a rationale which included a review of the Veteran's medical history and provided an alternate etiology for the Veteran's disability. 

As to the Veteran's lay statement about a hospitalization for his hernia in service, the Veteran has not submitted any evidence to verify his claim, and the preponderance of the evidence is against a finding that the Veteran was hospitalized for a gastrointestinal disorder, to include GERD and hiatal hernia, during service. The Board will address how it came to this conclusion below. As the Board finds as fact that the Veteran was not hospitalized during service for gastrointestinal symptoms, the examiner did not need to discuss the Veteran's allegation of being hospitalized. Furthermore, the examiner acknowledged the symptoms that were documented in the service records when making the opinion that the Veteran's gastrointestinal disorder is not related to service. Accordingly, the Board finds that the June 2016 VA examination is adequate and VA has fulfilled its duty to assist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in December 2015, the Board remanded the case to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for gastrointestinal disorder, to include GERD and hiatal hernia. The reasons follow.

The Veteran has been diagnosed with a gastrointestinal disorder and thus there is evidence of a current disability. 

However, as to service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service.

The Veteran complained of and was treated for stomach symptoms during service in August 1968, October 1968, and December 1969. The Veteran was not diagnosed with a gastrointestinal disorder in connection with these complaints. The remainder of the Veteran's service treatment records (STRs) do not show complaints of gastrointestinal symptoms or a diagnosis of a gastrointestinal disorder. During the Veteran's separation examination in November 1970, the Veteran was found to have a clinically normal evaluation of the "abdomen and viscera, (including hernia)". On the examination report, the Veteran wrote "I am in good health" and signed his name. The Board accords high probative value to this report by the Veteran, as he completed this form contemporaneously with service. 

In an STR from December 1970, the Veteran was found to be fit for duty, and the only defect listed was a shaving rash. The evaluation did not list any gastrointestinal issues or a diagnosis of a gastrointestinal disorder. The fact that the Veteran was not diagnosed with a gastrointestinal disorder during service despite his stomach complaints, that his separation examination showed a clinically normal evaluation of the abdomen and viscera (including hernia), the Veteran was found fit for duty without a diagnosis of a gastrointestinal disorder, and the Veteran explicitly affirmed his good health during his separation examination, all tend to weigh against a finding of a gastrointestinal disorder during service.

As to a nexus to service, when the Veteran was seen in June 2016 for a VA examination in connection with a gastrointestinal disorder, the examiner noted that the Veteran was first shown to be diagnosed GERD in 2003. The Veteran's medical records indicate that a hiatal hernia was first diagnosed in July 2002, which is approximately 31 years following service discharge, and tends to establish that a gastrointestinal disorder did not have its onset in service. The June 2016 VA examiner opined that it is less likely as not that the Veteran's gastrointestinal disorder was caused by active service. The examiner explained that although the Veteran was treated during service for stomach complaints, there were no findings of a disability or further investigations to study the stomach. The examiner opined that the significant time that had elapsed between service and the diagnosis of the Veteran's gastrointestinal disorder meant that the disorder is most likely associated with a post-service origin.

In a May 2011 statement, the Veteran contended that he suffered an injury during service, which resulted in a hernia and required hospitalization. However, in a May 2004 VA Form 21-526, when the Veteran first applied for service connection for this disorder, he did not indicate that he was hospitalized in relation to his gastrointestinal disorder. However, in the same application, the Veteran reported that he was hospitalized during service for two other disabilities, which the Board finds tends to establish that the Veteran was not hospitalized for the gastrointestinal disorder in service. Additionally, the December 2015 Board remand instructed the Veteran to supply information regarding the hospital where he was treated for his hernia during service. The RO issued a letter in May 2016 asking the Veteran for this information and enclosed a VA Form 21-4142 to allow the Veteran to supply VA with this information. However the Veteran has not supplied the name of the hospital or any related information pertaining to this hospitalization. Accordingly, the Board finds that the Veteran's May 2011 statement in inconsistent with the Veteran's May 2004 VA Form 21-256, and the preponderance of the evidence is against a finding that the Veteran was hospitalized during service in relation to a gastrointestinal disorder. As such, the Board affords the May 2011 statement no probative value.

To the extent that the Veteran had implied that a gastrointestinal disorder had its onset in service, his service treatment records refute such a finding. To the extent that the Veteran has implied that a gastrointestinal disorder is otherwise related to service, his allegation is outweighed by that of the June 2016 examiner, who provided the opinion that a current gastrointestinal disorder did not have its onset in service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and hiatal hernia. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


